NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIO MARTINEZ MIRANDA, AKA                     No.    19-71129
Julio Salazar Maldonado, AKA Jose Edgar
Salazar Miranda,                                Agency No. A201-223-345

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Julio Martinez Miranda, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Martinez Miranda’s motion

to reopen, where he did not establish that the newly submitted evidence was

previously unavailable. See id. at 986 (BIA may deny a motion to reopen for

failure to introduce previously unavailable evidence). Martinez Miranda’s

contention that the BIA failed to meaningfully address the claims in his motion is

not supported.

      PETITION FOR REVIEW DENIED.




                                          2                                   19-71129